A rehearing having been granted in this cause and the cause having been further considered upon the record and briefs for the respective parties, Mr. Chief Justice BUFORD and Mr. Justice ADAMS adhere to the opinion prepared by the Chief Justice filed January 7, 1944 and Justices BROWN, CHAPMAN, THOMAS and SEBRING adhere to the opinion prepared by Mr. Thomas, filed herein on January 7, 1944, therefore the judgment of the circuit court is
Affirmed. *Page 159 
BUFORD, C. J., BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.
TERRELL, J., not participating.